376 F.2d 854
GLOBE INDEMNITY COMPANY, Appellant,v.AMERICAN INSURANCE COMPANY, Appellee.
No. 23812.
United States Court of Appeals Fifth Circuit.
May 8, 1967.

John W. Boult, Marvin E. Barkin, Tampa, Fla., Fowler, White, Collins, Gillen, Humkey & Trenam, Tampa, Fla., of counsel, for appellee.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The controversy concerns the frequently recurring question as to which of two insurance companies had the public liability coverage on an automobile which was negligently operated and involved in a collision.  The legal issue involves the conclusion by a Federal district court sitting in Florida applying the law of Missouri with respect to liability under the insurance contract.  It is our conclusion that the district court was correct in its decision.  No useful purpose would be served by a statement of the facts from which the controversy arose or of the principles controlling the decision.  The judgment of the district court is


2
Affirmed.